Citation Nr: 1137731	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  95-05 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio




THE ISSUE

Entitlement to service connection for asthma.  



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran had active service from September 1976 to May 1981.  

This appeal to the Board of Veterans Appeals (Board) arises from a December 1994 rating action that denied service connection for asthma.

By decisions of July 2004, December 2006, July 2009, and March 2011, the Board remanded the issue on appeal to the RO for further development of the evidence and for due process development.  The Board is also satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, the adequate nexus opinion was obtained.  The case has been returned to the Board and is ready for further review.  


FINDING OF FACT

1.  The Veteran had asthma prior to entering service and it did not permanently increase in severity beyond its natural progression during her period of active service.  

2.  Asthma clearly and unmistakably preexisted service, and clear and unmistakable evidence that asthma was not aggravated by service is shown.  


CONCLUSIONS OF LAW

1.  Asthma clearly and unmistakably preexisted service, and the presumption of soundness at entry is rebutted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2010).

2.  Asthma clearly and unmistakably was not aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2010); VAOPGCPREC 3-03 (July 16, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In the present case, the unfavorable rating decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current § 5103(a) requirements in 2000.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial decision, the RO did not err in not providing such notice.  Rather, the Veteran has the right to a content complying notice and proper subsequent VA process.  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of a letter sent to the Veteran in October 2001 that fully addressed all four notice elements.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  She was also asked to submit evidence and/or information in her possession to the RO.  Therefore, the Veteran was "provided the content-complying notice to which she [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the service connection claim was readjudicated, and a supplemental statement of the case was issued.  Consequently, the Board finds that the duty to notify has been satisfied.    

With respect to the Dingess requirements, in March 2007, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records and private treatment records.  Next, a specific VA medical opinion pertinent to the issue on appeal was obtained.  The Veteran was also afforded VA examinations in connection with her claim.  See 38 C.F.R. § 3.159(c)(4) (2009).  To that end, when VA undertakes to obtain a VA opinion, it must ensure that opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate.  The opinion provided adequate basis for making a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

The Veteran claims she has asthma due that was chronically aggravated by service.  The Veteran may be awarded service connection by showing that she currently has a disability resulting from a disease or an injury incurred in or aggravated by his service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established or is legitimately questionable, then evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Even if a condition is determined to have existed prior to service, a pre-existing injury or disease can be service-connected based on in-service aggravation. A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  It is the Secretary's burden to rebut the presumption of in-service aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  

VA's General Counsel has held that, to rebut the presumption of sound condition when entering service under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service beyond its natural progression.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The Evidence

The Veteran's service treatment records show that on her March 1976 service entrance examination her lungs and chest were noted to be normal.  She was treated during service on several occasions for respiratory complaints, and in August 1979, she gave a history of asthma for eight years.  At separation in May 1981, chronic asthma was found.  The examiner noted that the Veteran had asthma since ten years prior and was treated with medication as required.  

Private records show treatment for asthma 1986, and the Veteran's history of the onset of asthma in her mid-teenage years.  In September 1986, a history of asthma was noted.  In June 1989, it was noted that there was a strong family history of asthma.  In August 1989, a private hospitalization report shows a diagnosis of asthma, and a history of asthmatic bronchitis was noted.  Asthma was diagnosed on April 1994 on VA examination and the Veteran reported that the disorder began in 1969-1970.  On VA examination in July 2008, the Veteran reported that she had multiple episodes of pneumonia in service and that after that she started noticing symptoms of asthma.  She stated that subsequent to that she has had multiple treatments for asthma.  Moderate severity asthma was diagnosed.  

In May 2011, VA obtained a medical opinion from a VA doctor.  The clinician noted that the claims file was extensively reviewed and that this included the service treatment records and the medical records thereafter.  The examiner noted that the earliest treatment records for asthma are in 1977 when the Veteran was treated symptomatically for asthma.  It was noted that she was treated in 1978 and 1979 and it was noted that her symptoms were described as mild and can be controlled on medication.   VA examinations were noted as was the service separation examination report.  The examiner stated that he had also reviewed the medical literature pertinent to this which included a referred to article about the diagnosis and management of asthma.  The examiner stated that it is evident from the history that has been given at various times and has been recorded in the claims file that asthma was a preexisting condition.  It was noted that the Veteran had several episodes of acute asthma that have been treated but no more than would have been expected in a young active adult.  The doctor pointed out that there was no mention of severe asthma at any point and that it is clear that her symptoms are well controlled.  He reported that therefore in his clinical opinion the Veteran had preexisting asthma which did not show any worsening beyond natural progression of the disease in service.   

Preexistence

In this case, the Board finds that the diagnosis and opinion of the May 2011 VA examiner as well as the repeated history of pre-service treatment offered by the Veteran is sufficient to rebut the presumption of soundness at service entrance.  The May 2011 opinion is based on the Veteran's self-reported, history of asthma prior to service as well as a review of the claims file, medical findings in the file and pertinent medical literature.  The medical evidence of record clearly and unmistakably shows that the Veteran's asthma preexisted military service.  The record reflects that, based on the absence of a notation of asthma at the time of the Veteran's enlistment medical examination, she is entitled to a presumption of soundness as to that disorder.  There is, however, clear and unmistakable evidence that the Veteran had asthma that preexisted service entrance, based on the other examination and treatment records developed during active duty and thereafter, as well as the Veteran's own statements, all of which demonstrate preexistence.  In this case, as noted above, the service treatment records recorded a history of a pre-service asthma.  In addition, post-service treatment records document the same history provided by the Veteran.  The Board finds that the medical records are competent evidence that asthma clearly and unmistakably preexisted service.  See Gahman v. West, 12 Vet. App. 406 (1999).

The Board finds that the probative evidence constitutes clear and unmistakable evidence that asthma existed prior to service entrance.  However, VAOPGCPREC 3-03 (July 16, 2003), has established that there are two steps to rebut the presumption of soundness at entry.  First, there must be clear and unmistakable evidence that a defect or injury preexisted service.  Second, there must be clear and unmistakable evidence that the defect or injury was not aggravated during service. If both prongs are not met, the presumption of soundness at entry is not rebutted.

Aggravation 

The Veteran can attest to factual matters of which she had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, and being placed on limited duty.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, her statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

However, the Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States Court of Appeals for Veterans Claims (Court) indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous." Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the Veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence. 

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms t the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue. However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

Here, the issue of aggravation does not involve a simple diagnosis.  See Jandreau; see also Woehlaert.  The Veteran is not competent to provide more than simple medical observations.  The current diagnosis may not be diagnosed via lay observation alone and the Veteran is not competent to provide a complex medical opinion regarding the etiology of the claimed disability, whether there was an increased in severity during service, or whether any increased was due to the natural progress of the disease.  Thus, the Veteran's lay assertions are not competent or sufficient to show whether her preexisting asthma was aggravated during service.  

With respect to the crucial question of whether the Veteran's pre-existing asthma was aggravated during service, the May 2011 VA examiner reviewed the entire record and expressly discussed the Veteran's service enlistment and separation examinations as well as her service treatment records.  Specifically, the VA examiner determined that the Veteran's pre-existing asthma not aggravated beyond its natural progression by service.  He explained his findings and indicated that medical literature was reviewed on this subject.  

As indicated above, the May 2011 VA examination report was based upon thorough review of the record, including the lay statements of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom, supra [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].

The Veteran has not produced a medical opinion to contradict the conclusions of the May 2011 VA examiner.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of her claim.  She has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].  Thus, the May 2011 VA examiner's opinion stands unchallenged as competent medical evidence on this crucial issue of aggravation.

In this case, the Board finds that the May 2011 VA opinion is most probative.   The 
May 2011 VA opinion addressed the complete medical history.  The clinician explained the findings and addressed aggravation and the natural progression question.  He provided salient facts and observations with supporting information. The Board attaches the most probative value to the VA opinion as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  

The Board finds that there is clear and unmistakable evidence demonstrating that the preexisting asthma was not aggravated by service.  As discussed in detail above, the VA opinion represents very probative medical evidence of record and is uncontradicted in the record.  The opinion determined that there was no permanent increase in the natural progression of the Veteran's asthma during service.  Rather, the Veteran's disorder followed its natural progression.  

In short, the Board finds that the competent evidence, in the form of the service medical records, post-service medical records, and medical opinion evidence, clearly and unmistakably demonstrates that aggravation did not take place.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2010); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [the mere occurrence of symptoms, in the absence of a demonstrated increase in the underlying severity, does not constitute aggravation of the disability].  For these reasons, the Board finds that the evidence clearly and unmistakably shows that the Veteran's pre-existing asthma was not aggravated during active duty. Accordingly, entitlement to service connection for asthma is not warranted.


ORDER

Service connection for asthma is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


